Citation Nr: 0921546	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-14 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for broken left 
eardrum.  

4.  Entitlement to service connection for residuals of right 
shoulder and right arm injuries from shrapnel.  

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for depression.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Fargo, 
North Dakota, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for hearing loss, tinnitus, broken left eardrum, 
residuals of right shoulder and right arm injuries from 
shrapnel, posttraumatic stress disorder (PTSD), and 
depression.  

Additional evidence was forwarded to the Board in June 2007 
after the Veteran's case was certified on appeal.  See 38 
C.F.R. §§ 19.37, 20.1304 (2008).  The Veteran has waived 
initial RO consideration of the new evidence submitted in 
conjunction with his claims.  38 C.F.R. § 20.1304 (c) (2008).  
Further evidence was also received in April 2009, without any 
such waiver.  However, to the extent that such evidence 
addresses in-service stressors involving battles with the 
enemy, of which earlier evidence attested to, such evidence 
is cumulative and redundant of the record at the time of 
certification.  Moreover, while the letter also noted 
exposure to Agent Orange, such contention is not a component 
of the claims developed for appeal.  Thus, appellate 
consideration may proceed at this time.  As the reference to 
Agent Orange may give rise to a new claim, this matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  Competent evidence of bilateral hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the Veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.  

3.  Competent evidence of tinnitus is not of record.  

4.  Competent evidence of a broken left eardrum is not of 
record.  

5.  Competent evidence of residuals of right shoulder and 
right arm injuries from shrapnel are not of record.

6.  Competent evidence of PTSD is not of record.  

7.  Competent evidence of depression is not of record.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service or 
aggravated by service, nor may sensorineural hearing loss be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  

3.  A broken left eardrum was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  

4.  Residuals of right shoulder and right arm injuries from 
shrapnel were not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303 (2008).  

5.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303 (2008).  

6.  Depression was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

A.  Applicable Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:  

For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.  

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).  

Before proceeding with the merits of the claims, the Board 
notes that the Veteran's representative has asserted that the 
Veteran is a combat Veteran and the provisions of 38 U.S.C.A. 
§ 1154(b) should apply to all of his claims.  See the April 
2009 Appellant's Brief.  Pursuant to 38 U.S.C.A. § 1154(b) 
(West 2002 & Supp. 2008), with respect to combat Veterans, 
"The Secretary shall accept as sufficient proof of service-
connection . . . satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service . . . Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary."  See also 38 C.F.R. § 3.304(d) 
(2008).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat Veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A Veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the Veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.  

In the present case, service records reflect that the Veteran 
had active service from August 1964 to August 1967, and his 
DD Form 214 shows that his military occupational specialty 
(MOS) was a 11D20 (armor crewman) and armor intelligence 
specialist.  The Veteran's service awards include the 
National Defense Service Medal (NDSM), Vietnam Service Medal 
(VSM), Vietnam Campaign Medal (VCM), and the Good Conduct 
Medal (GDML).  The representative contends that the Veteran's 
MOS, particularly, the 11D20, is indicative of combat.  
However, the Veteran's service records do not reflect that he 
served in combat or are there any other military records 
showing that the Veteran had combat service.  Also, the 
Veteran's DD Form 214 does not show that he received an award 
or decoration that would indicate he engaged in combat.  
Nevertheless, even if the Veteran had combat service, he 
still needs competent evidence relating his current 
disabilities to service.  The analysis required by 38 
U.S.C.A. § 1154(b) for combat Veterans applies only whether 
an injury or disease was incurred or aggravated in service.  
It does not apply to the question of whether there is a 
current disability or a nexus connecting the disability to 
service.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Thus, as will be discussed 
below, the provisions of 38 U.S.C.A. § 1154(b) do not apply 
in this case.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Bilateral Hearing Loss 

The Veteran contends that his military service exposed him to 
acoustic noise trauma.  

Service treatment records show no complaints of or diagnosis 
of hearing loss and audiometric testing showed clinically 
normal results.  Additionally, the Veteran denied having 
hearing loss and ear, nose, or throat trouble on his July 
1967 report of medical history.  

Post-service treatment records contain no complaints of and 
treatment for bilateral hearing loss.  Based upon the 
evidence in the claims file, the first time the Veteran's 
bilateral hearing loss is shown is in the November 2005 VA 
examination report, which occurred many years following 
discharge from service.  As manifestations of hearing loss 
were not shown in the first post-service year, a grant of 
presumptive service connection for chronic disease is not 
warranted under 38 C.F.R. §§ 3.307, 3.309.

Additionally, regarding direct service connection, in Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), the Court held that 
"evidence of a prolonged period without medical complaint 
can be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service."  Id. at 1333.  

The Board acknowledges the Veteran's contentions to the 
effect that his hearing loss has been continuous since his 
military service.  He is competent to state that he was 
exposed to acoustic trauma during his active service and that 
he has experienced hearing loss, which is capable of lay 
observation.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Additionally, the Board is of course aware of the provisions 
of 38 C.F.R. § 3.303(b), relating to chronicity and 
continuity of symptomatology; however, there is no objective 
medical evidence of record of bilateral hearing loss being 
caused by in-service noise exposure during service or 
immediately thereafter.  

Given the negative service treatment records and the absence 
of complaint or treatment until many years after service, the 
Board finds that the Veteran's statements of continuity of 
symptomatology, express or implied, are competent but not 
credible.  Thus, continuity is not here established by the 
medical evidence or by the Veteran's own statements.  
Moreover, no competent medical evidence of record causally 
relates the currently diagnosed hearing loss to active 
service.  In fact, the VA examiner in November 2005 reached 
the opposite conclusion, as will be discussed further below.  

At the November 2005 VA examination, the Veteran reported a 
history of military noise exposure involving gunfire, Army 
tanks, 90 millimeter guns, and landmines.  After service, he 
informed the examiner that he was exposed to recreational 
noise exposure in the form of non-military hunting.  

Upon review of the claims file, the examiner noted the 
Veteran's hearing at enlistment and discharge reflected 
normal hearing limits, with no complaints of hearing problems 
noted.  Considering the audioloigcal testing results and 
findings in the claims file, the VA examiner opined that the 
Veteran's hearing loss was not the result of or caused by his 
military service.  

The Board finds that the VA examiner's November 2005 medical 
opinion does not support the Veteran's claim.  Although the 
VA examiner did not offer her opinion in the expressed format 
mentioned by the Veteran's representative in the April 2009 
Appellant's Brief or provide rationale to her conclusion 
reached, the VA examination report clearly states that the 
Veteran's claims file was available and reviewed.  The 
examiner reviewed the Veteran's subjective history and 
clinical findings and rendered an opinion, which the Board 
finds probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  In addition, the opinion is consistent with the 
Veteran's service treatment records.  There is no contrary 
medical opinion or medical evidence in the record, and 
neither the Veteran nor his representative has identified or 
alluded to such medical evidence or opinion.  Thus, the Board 
considers this opinion adequate, and service connection for 
bilateral hearing loss must be denied.  

The Board is aware of the Veteran's contentions that his 
bilateral hearing loss is etiologically related to service.  
However, competent medical evidence is required in order to 
grant service connection for the claim.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 92 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  In this 
case, the question of etiology involves complex medical 
questions which the Veteran is not competent to address.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Accordingly for the reasons stated above, there is no support 
for a grant of service connection for hearing loss.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


C.  Tinnitus, Broken Left Eardrum, Depression, and Residuals 
of Right Shoulder and Right Arm Injuries from Shrapnel

The Veteran contends that his tinnitus, broken left eardrum, 
depression, and residuals of right shoulder and right arm 
injuries from shrapnel are related to his active military 
service.  

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion. 

The Board has carefully reviewed the evidence of record and 
finds that a preponderance of the evidence is against the 
grant of service connection for tinnitus, broken left 
eardrum, depression, and residuals of right shoulder and 
right arm injuries from shrapnel.  While the Veteran is 
competent to allege that he had ear problems, depression, and 
injuries to the right shoulder and arm in service, the 
service treatment records do not substantiate that 
allegation.  Service treatment records are absent for any 
complaints or treatment relating to tinnitus, broken left 
eardrum, depression, and right shoulder and right arm 
injuries.  In fact, the ears, upper extremities, and 
psychiatric testing were all normal during the Veteran's July 
1967 separation examination, and the Veteran denied having or 
previously having ear trouble; painful or "trick" shoulder; 
bone, joint, or other deformity; and depression or excessive 
worry.  

Furthermore, there is no competent evidence of current 
disabilities for the Veteran's claimed tinnitus, broken left 
eardrum, depression, and injuries to the right shoulder and 
right arm from shrapnel.  In particular, post-service 
treatment records reflect complaints of right arm and 
shoulder pain after an automobile accident in April 1970.  
The Veteran demonstrated full range of motion during 
examination and x-rays of the right shoulder, cervical spine, 
and hand were normal; however, the records contain no 
diagnoses related to the right shoulder and arm.  
Additionally, although the hood of a car fell on the 
Veteran's right arm in August 1983, treatment records at that 
time again showed normal x-ray findings, and no chronic 
disability was diagnosed.  Thus, while the Veteran may claim 
to have right shoulder and arm pain, the Court has held that 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Moreover, the Veteran denied having tinnitus at the November 
2005 VA examination, and no signs of a broken left eardrum 
were reported by the VA examiner.  The Veteran has not 
brought forth competent evidence from a medical professional 
of a "disability" stemming from ringing of the ears, a 
broken left eardrum, depression, and injuries involving the 
right shoulder and right arm during service, and service 
connection for the claimed conditions cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Thus, in the absence of proof of a present 
disability for the claimed conditions, there are no valid 
claims presented.  

In the alternative, even if the Board assumes, without 
conceding, that the Veteran has tinnitus, broken left 
eardrum, injuries involving the right shoulder and right arm, 
and depression, the requirements for service connection have 
still not been met.  The Veteran has not brought forth 
competent evidence that the claimed conditions were incurred 
during his active service.  There is no competent and 
credible opinion in the claims file that has attributed the 
Veteran's claimed conditions to service, nor any medical 
evidence upon which a continuity of symptomatology could be 
established.  

The Board does not doubt the sincerity of the Veteran's 
beliefs that he has tinnitus, broken left eardrum, 
depression, and residuals of right shoulder and arm injuries 
from shrapnel.  However, although the Veteran is competent to 
describe symptoms observable to a lay person, he is without 
the appropriate medical training and expertise to offer an 
opinion on a medical matter, to include the diagnosis of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claims 
for service connection for tinnitus, broken left eardrum, 
depression, and residuals of right shoulder and right arm 
injuries from shrapnel, and there is no doubt to be resolved.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

D.  Posttraumatic Stress Disorder (PTSD)

The Veteran contends that service connection is warranted for 
his PTSD.  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the Veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the Veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the Veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

In this case, the Veteran submitted copies of the Marching 
Orders for the Troop, First Squadron, Fourth Cavalry, 1st 
Division from June 1965 to September 1965 and historical 
reports from July 1965 to December 1965 for the First 
Squadron Fourth Cavalry Quarterhouse.  Based on the marching 
orders, the Veteran was a member of this division during his 
tour of duty in Vietnam.  The Veteran also indicated in the 
submitted documents that he was a member of Troop C, which 
was involved in road clearing, search and destroy missions, 
and intense fighting with the Viet Cong.  In addition, a 
March 2006 statement by L.L., a fellow soldier, stated that 
the Veteran was wounded in the right shoulder with shrapnel 
from 60 millimeter and 80 millimeter mortar attacks on June 
8, 1966.  He explained that the Veteran was working as 
dismounted cavalry with the 16th infantry when he was exposed 
to enemy fire.  He further added that the Veteran and himself 
were in a tank that was utilized to deliver fire support to 
the 271st Viet Cong Regiment during Operation El Paso II in 
June 1966.  They received mortar fire, small arms fire, and 
recoilless rifle fire, which resulted in several men wounded 
in action (WIA) and killed in action (KIA).  L.L. stated that 
after the wounded were transported to medical facilities for 
treatment, he and the Veteran removed the dead bodies and 
assisted in the clean-up after the battle.  

Further regarding in-service stressors, an April 2009 
statement from the Veteran also indicated heavy fighting in 
the summer of 1966.  The Veteran stated that he lost many 
close friends during that time, one of whom was allegedly 
killed in close proximity to the Veteran during the battle of 
Srok Dong.  

As previously mentioned, there is no evidence of record that 
the Veteran engaged in combat with an enemy force while 
stationed in Vietnam.  Therefore, his lay testimony alone is 
insufficient to establish the occurrence of his claimed 
stressors.  

However, and more importantly, the Veteran lacks a valid 
diagnosis of PTSD, which is a critical element for a service 
connection claim.  Even if the Board concedes that the 
Veteran was exposed to the stressful events as stated above, 
specifically referring to the events in L.L.'s March 2006 
personal statement, review of the evidentiary record reveals 
there is no competent medical evidence showing that the 
Veteran has been diagnosed with PTSD.  The Board acknowledges 
the Veteran's contentions of experiencing traumatic events 
during his active military service; however, post service 
treatment records contain no complaints, treatments, or 
findings related to a psychiatric disability.  The Veteran 
was informed in June 2005, September 2005, and December 2005, 
that he must have evidence of a current disability for his 
claimed condition.  He has not presented any such evidence 
nor has he provided any information as to where VA could 
obtain such evidence.  Therefore, without a diagnosis of 
PTSD, the Veteran's claim must be denied.  Absent proof of 
the existence of the disability being claimed, there can be 
no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

The Board has considered L.L.'s statement as well as the 
Veteran's contentions.  Nonetheless, as a lay person without 
the appropriate medical training and expertise, the Veteran 
nor L.L. is generally not competent to provide a probative 
opinion on a medical matter, to include the diagnosis of any 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

While L.L. may be able to observe psychiatric symptoms 
generally, he clearly would lack the specialized expertise 
needed to determine that such symptoms met the requirements 
for a valid PTSD diagnosis under DSM-IV.  

For the above reasons, no current manifestations of a 
psychiatric disability, or valid diagnosis of PTSD has been 
established.  Should the Veteran be diagnosed with PTSD, he 
may file an application to reopen the claim for service 
connection at that time.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.

II.  Duty to Notify & Assist

The Veterans' Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the June 2005 letter.  In the June 2005 letter, 
VA informed the Veteran that in order to substantiate a claim 
for service connection, the evidence needed to show he had a 
current disability, a disease or injury in service, and 
evidence of a nexus between the post-service disability and 
the disease or injury in service, which was usually shown by 
medical records or medical opinions.  See also the September 
2005 and December 2005 VCAA letters.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  Finally, the RO told the Veteran that he could 
obtain private records himself and submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held, among other things, 
that the VCAA notice must include notice that a disability 
rating and an effective date of the award of benefits will be 
assigned if service connection was awarded.  In the present 
appeal, a March 2006 letter to the Veteran included the type 
of evidence necessary to establish disability ratings and 
effective dates for the disabilities on appeal.  Although 
this notice was not issued before the rating decision on 
appeal, the Veteran has not been prejudiced, as the Veteran's 
pending claims are denied.  A supplemental statement of the 
case (SSOC) was also issued to him in May 2006.  See Prickett 
v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records and private medical records from April 1957 
to October 2005.  The Veteran was also afforded a VA 
examination in connection with his claims of service 
connection for bilateral hearing loss, tinnitus, and broken 
left eardrum.  

Although an examination or an opinion was not obtained in 
connection with the Veteran's claim for service connection 
for residuals of right shoulder and right arm injuries from 
shrapnel, depression, and PTSD, the Board finds that VA was 
not under an obligation to provide an examination, as such is 
not necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the Veteran has 
residuals of right shoulder and right arm injuries, 
depression, and PTSD which may be associated with his active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the Veteran with a 
medical examination absent a showing by the Veteran of a 
causal connection between the disability and service).  In 
this case, the RO informed the Veteran that he would need 
competent medical evidence of current disabilities and of a 
relationship between his disabilities and service.  The 
Veteran has not provided such evidence or indicated where 
such evidence may be found.  Furthermore, unlike Wells, the 
Veteran did not submit evidence of current disabilities for 
the claimed conditions, although he was advised to submit or 
identify such evidence by the RO.  With specific regard to 
the PTSD claim, it is noted that a lay statement from a 
fellow serviceman arguably verifies his contentions as to in-
service stressors.  Even to the extent that a stressor may be 
found to be corroborated, however, the complete lack of 
psychiatric treatment still allows for the conclusion that an 
examination is not required here to fulfill VA's obligations 

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of current 
disabilities for the Veteran's claimed conditions.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  


					(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for broken left eardrum is 
denied.  

Entitlement to service connection for residuals of right 
shoulder and right arm injuries from shrapnel is denied.  

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.  

Entitlement to service connection for depression is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


